ORDER
This matter having been duly presented to the Court, it is ORDERED that VINCENT E. BEVACQUA of NEWARK, who was admitted to the bar of this State in 1990, and who was suspended from the practice of law for a period of three years, effective December 15, 2004, by Order of this Court filed September 29, 2005, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall submit annual audits of his attorney accounts to the Office of Attorney Ethics for a period of two years and until the further Order of the Court.